Case 1:19-cr-10459-RWZ Document 1518 Filed 12/02/20 Page 1 of 8
Case 1:19-cr-10459-RWZ Document 1518 Filed 12/02/20 Page 2 of 8
Case 1:19-cr-10459-RWZ Document 1518 Filed 12/02/20 Page 3 of 8
Case 1:19-cr-10459-RWZ Document 1518 Filed 12/02/20 Page 4 of 8
Case 1:19-cr-10459-RWZ Document 1518 Filed 12/02/20 Page 5 of 8
Case 1:19-cr-10459-RWZ Document 1518 Filed 12/02/20 Page 6 of 8
Case 1:19-cr-10459-RWZ Document 1518 Filed 12/02/20 Page 7 of 8
Case 1:19-cr-10459-RWZ Document 1518 Filed 12/02/20 Page 8 of 8




                                         12/2/2020
